DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to authenticating a digital asset (product) and providing or recommending digital assets (such as product information, rewards, games, tips, videos, images, prompts for interactions, and the like) that are associated with the physical asset. 
Claims 1-19 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-19 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The limitation of receiving, authenticating, selecting and transmitting, covers certain methods of organizing human activity but for the recitation of generic computer components. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. In particular, the claims recite additional element – using a server (computer) to perform the receiving, authenticating, selecting and transmitting steps. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer authenticating data and selecting and transmitting supplemental data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
See Electric Power Group (collecting information, analyzing it, and displaying results of the collecting and analyzing; Ultramercial (using advertising as an exchange or currency).  
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly  Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The steps have been found to be among "normal, basic functions of a computer." See Versata. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Further, the claim element, the end-user computing device, comprise of a portable device (image-capturing devices ) (see Applicant’s specification, para. [0028], [0031], [0040]). Additionally, the type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
The additional element of transmitting and receiving information to and from a device amounts to no more than mere instructions to apply the exception using a generic computer 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 11, 12, 14, 15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman et al. (US 2017/0032382 A1) in view of Wilkinson et al. (US 2017/0364925 A1) and further in view of Bryant et al. (US 2013/0211893 A1).
Claims 1, 12, 17:
Shulman teaches receiving, by an authentication and digital assets server and from an end-user computing device, input from an electronic tag of a physical asset (scanned data), and supplemental digital data associated with the input (unique mobile device identifier or time location and other pertinent information about the scanned product) (see fig. 1 [0016]-[0026]);
authenticating, by the authentication and digital assets server and based on the input and the supplemental digital data associated with the input, the physical asset; transmitting, by the authentication and digital assets server and to the end-user computing device, results of the authentication (whether the asset is genuine or not based on the data record) (see [0016]-[0022]);
providing incentives based on the scanned product code and provided information ) (see [0041], [0061]-[0063], [0073]); wherein the selection of the plurality of digital assets is based upon a user profile of a user associated with the physical asset; wherein the user profile comprises historical interaction of the user including successful authentication of a physical asset in the past (see [0065]-[0067]). Shulman failed to explicitly teach selecting the digital assets tailored to particular activities that the user profile indicates that the user participates in. Wilkinson teaches monitoring user and creating profile that includes user activities that indicates activity that the user participates for identifying products that are tailored to the user (see [0051], [0052], [0080]-[0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilkinson’s activity profile, in Shulman’s product authentication in order to provide the digital assets tailored to activities preferred by the user which are most likely to be purchased by the user. 
Shulman does not explicitly teach wherein the plurality of digital assets (coupon discount offer) comprise a first set of digital assets that can be utilized immediately and a second set of digital assets that can be utilized during a future event. 
Bryant teaches providing rewards such as points, discounts, rebate or coupon or combination, wherein the discounts (digital assets) comprise of discounts that may be instantly effective on current purchase or capable of being used for future purchases (see [0039]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Claim 2:
Shulman teaches wherein the input comprises a unique identification number associated with an electronic tag of the physical asset (see [0016]-[0021]).
Claim 3:
Shulman teaches referencing the unique identification number with a plurality of identification numbers stored in a master authentication database (see [0016]-[0017]).
Claims 5, 6, 14, 19:
    Shulman teaches wherein the supplemental digital data comprises a time of a capturing the input and a location of the end-user computing device during a capturing the input (see [0025]-[0026], [0034]-[0035]).

Claims 7, 15, 20:
Shulman teaches wherein selecting the plurality of digital assets comprises selecting the one or more digital assets based on a user profile of a user associated with the physical asset, wherein the user profile comprises historical interaction of the user with digital assets (see [0046]-[0048], [0072]-[0076]).
Claims 9;    
Shulman teach receiving asset interaction event data associated with a first digital asset of the plurality of digital assets; and update an asset interaction record associated with a user of the end-user computing device based on the asset interaction event data. Shulman teaches users 

Claim 11:
     Shulman teaches determining, based on the updated asset interaction record, whether the user is eligible for a physical asset; and responsive to a determination the user is eligible for a physical asset, (see [0041]-[0042]); transmitting data associated with the physical asset to the end-user computing device (see [0041]-[0043]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 10, 13, 16, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Shulman in view of Bryant, and further in view of Pare et al. (US 10,201,939 B1).
Claims 4, 13, 18:
Shulman failed to explicitly teach wherein the supplemental digital data comprises an image of the physical asset, and wherein the authenticating comprises utilizing one or more image analysis algorithms to identify the physical asset in the image. Pare teaches capturing an image of the product and uploads the image for to an authentication verification service (see col. 7 lines 52 to col. 8 line 55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Pare’s image verification in 
Claim 8:
Shulman teaches wherein a first digital asset of the plurality of digital assets is selected based on a location of the end-user computing device during a capturing of the input (see (see [0025]-[0026], [0034]-[0035]). Pare teaches statuses and messages displayed as graphic overlays (see col. 6 lines 25-36). 
Claim 10:
Pare teaches analyzing the overlaid image to detect whether the overlaid image comprises the physical asset (see fig. 3, col. 5 line 67 to col. 6 line 36). 
Claim 16:
Shulman teaches wherein a first digital asset of the plurality of digital assets comprises an overlay selected based on a location of the end-user computing device during a capturing of the input, the memory storing instructions that, when executed by one or more processors, further cause the apparatus to: receive asset interaction event data associated with the first digital asset of the plurality of digital assets, the asset interaction event data comprising an overlaid image. Shulman teaches wherein a first digital asset of the one or more digital assets is selected based on a location of the end-user computing device during a capturing of the input (see (see [0025]-[0026], [0034]-[0035]). Pare teaches statuses and messages displayed as graphic overlays (see col. 6 lines 25-36); analyzing the overlaid image to detect whether the overlaid image comprises the physical asset; (see fig. 3, col. 5 line 67 to col. 6 line 36). 

Response to Arguments

In response to applicant’s argument regarding the rejection under 101, authenticating a physical asset by scanning or capturing information and transmitting the information for analysis  and making a determination based on the information is merely accessing and evaluating data. The limitation of receiving data (gathering data) is well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688